   Case: 1:14-cr-00287 Document #: 353 Filed: 04/10/19 Page 1 of 3 PageID #:1957




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                            No. 14 CR 287
         v.
                                                            Judge Norgle
 WARRN N. BARR, III


       DEFENDANT BARR’S MOTION REQUESTING A RULING ON HIS PENDING
       MOTION FOR RELEASE PENDING APPEAL PURSUANT TO FEDERAL
       RULE OF APPELLATE PROCEDURE 9(b) AND 18 U.S.C. §§ 3142, 3143 and
       3145(c), OR IN ALTERNATIVE, FOR A RULING STAYING MR. BARR’ S
       SURRENDER DATE TO THE BOP UNTIL AFTER THIS COURT HAS THE
       OPPORTUNITY TO RULE ON THAT PENDING MOTION

       Mr. Barr, by and through his undersigned counsel, respectfully moves this Honorable

Court, pursuant to Federal Rule of Appellate Procedure 9(b) and United States Code, Title 18

Sections 3142, 3143 and 3145(c), requesting a Ruling from this Court on his pending Motion for

release pending the resolution of his Seventh Circuit appeal in this matter, or, in the alternative,

for the entry of an Order staying his surrender date to the BOP until after this Court has the

opportunity to rule on his pending Motion. In support, Mr. Barr states as follows:

       1. As this Court is aware, Mr. Barr filed a Motion with this Court seeking a stay of his

report date to the BOP, pending the outcome of his Seventh Circuit appeal. That Seventh Circuit

appeal was timely filed and is pending.

       2. Mr. Barr respectfully requests a ruling on that pending Motion.

       3. Alternatively, Mr. Barr requests the stay of his report/surrender date to the BOP until

after this Court rules on that Motion.

       4. Mr. Barr requests that relief because Mr. Barr’s report/surrender date to the BOP is
   Case: 1:14-cr-00287 Document #: 353 Filed: 04/10/19 Page 2 of 3 PageID #:1958




April 30, 2019. See Docket at No. 338.

       5. Accordingly, in the event that this Court is going to grant Mr. Barr’s pending

Motion, then the granting of the requested relief will serve to avoid Mr. Barr serving

time that he should not be required to serve prior to the Seventh Circuit ruling on his

pending appeal.

       6. In the event this Court is going to deny Mr. Barr’s pending Motion, then he would

like to have sufficient time, prior to April 30, to pursue that very same Motion directly with the

Seventh Circuit.

       7. Alternatively, if the Court needs additional time to consider and rule upon Mr. Barr’s

pending Motion, Mr. Barr respectfully requests that this Court stay Mr. Barr’s surrender date to

the BOP until after it has the opportunity to rule on his pending Motion.

       WHEREFORE, Mr. Barr, by and through her undersigned counsel, respectfully

requests the entry of an Order permitting his continued release during the pendency of

his appeal, and for such other and further relief that is appropriate under the

circumstances – including either of the alternative relief referenced above.



                                               RESPECTFULLY SUBMITTED,
                                               By:/s/Michael I. Leonard
                                                  Counsel for Mr. Barr

LEONARDMEYER, LLP
Michael I. Leonard
120 North LaSalle, 20th Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com
   Case: 1:14-cr-00287 Document #: 353 Filed: 04/10/19 Page 3 of 3 PageID #:1959




                              CERTIFICATE OF SERVICE

        The undersigned states that, on April 10, 2019, he caused the above to be served on counsel
of record by way of ECF filing.


                                             RESPECTFULLY SUBMITTED,
                                             By:/s/Michael I. Leonard
                                                Counsel for Mr. Barr
